Name: Commission Regulation (EEC) No 3588/83 of 19 December 1983 amending Regulation (EEC) No 3432/83 in respect of the sale of common wheat for use as animal feed
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product;  agricultural activity
 Date Published: nan

 20 . 12 . 83 Official Journal of the European Communities No L 356/27 COMMISSION REGULATION (EEC) No 3588/83 of 19 December 1983 amending Regulation (EEC) No 3432/83 in respect of the sale of common wheat for use as animal feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, so that it can be identified ; whereas other, generally cheaper, treatments can be used to ensure that the product can be identified ; whereas, moreover, colour ­ ing and the application of the said treatments could prove superfluous in certain cases in view of the market situation and the nature of the administrative checks carried out ; whereas the abovementioned provision should therefore be amended so as to make for a more flexible system permitting the use of any appropriate treatment to ensure that the products can be identified and leaving it to the discretion of the intervention agencies whether to use such treatments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Having regard to Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 1146/76 of 17 May 1976 on particular and special intervention measures for cereals (4) fixed the general rules appli ­ cable on this matter ; Article 1 Regulation (EEC) No 3432/83 is hereby amended as follows : 1 . Article 1 (4) is replaced by the following : '4 . The quantity specified for Belgium in para ­ graph 2 includes about 1 50 000 tonnes being stored at Ghent by the French intervention agency . This wheat shall be sold by the latter agency.' 2 . The second paragraph of Article 5 is replaced by the following : 'The intervention agency concerned may undertake treatment of the product so that it can be identi ­ fied . The treatment shall be carried out at minimum expense .' Whereas the quantities specified for Belgium under Commission Regulation (EEC) No 3432/83 of 2 December 1983 on the sale by intervention agencies of common wheat for use as animal feed and amending Regulation (EEC) No 1 687/76 (5) include a quantity being stored at Ghent by the French inter ­ vention agency ; whereas it has emerged that the quan ­ tities actually being stored exceed the 1 50 000 tonnes initially specified by about 5 000 tonnes ; whereas , for the sake of sound management, the sale of the addi ­ tional quantity should be allowed under the above ­ mentioned Regulation ; Whereas the second paragraph of Article 5 of Regula ­ tion (EEC) No 3432/83 lays down that the interven ­ tion agency concerned is to colour the common wheat Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 281 , 9 . 1 1 . 1975 , p. 1 ., ( 2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( J) OJ No L 128 , 24 . 5 . 1976 , p. 1 . ( 4) OJ No L 130, 19 . 5 . 1976 , p. 9 . ( s) OJ No L 338 , 3 . 12 . 1983 , p. 20 . No L 356/28 Official Journal of the European Communities 20 . 12 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Commission Poul DALSAGER Member of the Commission